Cooper, C. J.
The matter now before us is for a judicial review of proceedings from the findings and decision of a Liability Referee for the Indiana Employment Security Board.
The assigned error is, “That the decision of the Liability Referee is contrary to law.”
The facts are not in dispute, having been stipulated by the parties hereto. It is conceded by both parties that this appeal concerns the judicial interpretation of two sections of the Indiana Employment Security Act and the only question for our determination is, can the appellee board and/or liability referee properly deny appellant herein a merit rate consideration under the provisions of Requirement (C) of §1102 of the Employment Security Act (Predecessor’s delinquent account), where appellant had notified the Board of its intent to purchase the assets of the predecessor five days prior to the purchase, in compliance with the notice requirements of §3323 of the Act? See §52-1557v, Burns’ 1962 Suppl.
The Liability Referee held that the Board was correct in denying appellant a merit rate consideration under the provisions of the requirement (C) of §1102 where the delinquency of the predecessor had not been paid. Sec. 52-1535a, Burns’, 1962 Suppl.
*256Finding no prior authorities on these points, we reviewed the entire Employment Security Act, together with the stipulated facts; therefore, we are of the opinion that the Liability Referee reached the right decision under the present existing law. The involved statutes are clear and are unambiguous, and we cannot, by judicial fiat, change or amend or complement a valid statute. Such is solely a legislative function.
By reason of what we have heretofore stated, the decision of the Liability Referee is affirmed.
Carson, Clements, Ryan, JJ., concur.
Note. — Reported in 187 N. E. 2d 488.